Case 1:21-cv-02424-GPG Document 1 Filed 09/07/21 "USDC Colorado Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO:

, FILED

UNITED STATES DISTRICT COURT
oe . DENVER, COLORADO
Crvil Action No.

" (To be supplied by the court) SEP - ~7 2021
JEFFREY P. COLWELL

“Bo be CO F Wobarl , Plaintiff ~ Oren

 

 

 

Vv.

|The Cz ty of ln dunt b-, Celotroo,
27 te A fh Verde cia | Dsstreet A tintey offeee
3.L6% Svdlsesal Divg tsk Losee .

Y, Title La Suna 22 (ree. Detn pynent , Defendant(s).
“Soo Attached =

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional

_ Sheet of paper with the full list of names. The names listed in the above caption must be

” identical to those contained in Section B. Do not include addresses here. )-

 

 

 

 

PRISONER COMPLAINT

 

 

NOTICE —

Federal Rule of Civil Procedure’5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this’ complaint.

 

 

 
Case 1:21-cv-02424-GPG Document 1° Filed 09/07/21 USDC Colorado Page 2 of 19

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to:keep a current address on file with the
court may result in dismissal of your case.

Fhe rt Nolan AYYOS-I13, ECT, RBXGHO, fltanel, Sladl,

* (Name, prisoner identification number, and complete mailing address)

Bibby Nolan

(Other names by/which you have been known)
Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee

Civilly committed detainee

Immigration detainee

______-Convicted and sentenced state prisoner _

ma Convicted and sentenced federal prisoner
Other: (Please explain)

 

B. DEFENDANT(S) INFORMATION.

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. -The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Ee Ase 520 A ttacheef "2. Dofewolat Liban bon ©

(Name, job title, and complete mailing address)

 

At the time the claim(s) 1 in this complaint arose, was this defendant acting under
color of state or federal law? _  Yes___— No (check one). Briefly explain:

 

 

Defendant 1 is being sued in his/her___ individual and/or ____ official capacity.
Case 1:21-cv-02424-GPG Document1 Filéd 09/07/21 USDC*‘Colorado? Page 3 of 19

 

 

 

 

 

 

 

 

Defendant 2: ;
. (Name, job title, and complete mailing address)
At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federal law?.__-~Yes___ No (check one). Briefly explain:
’ Defendant 2 is being sued-in his/her____ individual and/or__ official capacity.
Defendant 3:
(Name, job title, and complete mailing address) |
At the time the claim(s) in this complaint arose, was this defendant acting under
_color of:state or federal law? ___ Yes ____ No (check one): Briefly explain:
Defendant.3 is being sued in his/her — individual and/or __ official capacity.
C. JURISDICTION .

Indicate the federal legal basis for your claim(s): (check all that apply)

a USS.C. § 1983 (state, county, and municipal defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
‘(federal defendants) ‘

Other: (please identify)
Case 1:21-cv-02424-GPG Document1 Filed 09/07/21: USDC Colorado Page 4 of 19

4

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the ‘right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STA TEMEN: T OF CLAIMS.”

_ CLAIM ONE: ClAse Mo 4 Ha cheof D Hate merok Cains.”

 

Supporting facts:
Case 1:21-cv-02424-GPG Document 1 Filed 09/07/21 USDC Colorado Page 5 of 19

E. PREVIOUS LAWSUITS

Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you
were incarcerated? ~~ Yes ____No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as.“E..PREVIOUS LAWSUITS.”

Name(s) of defendant(s): : Lolola 00 Ley 7, ok Co Mec AIG 5
Docket number and court: . Aik SOW

Claims raised: Cr Ve [ Aro LWsus / Fits hmtenX
Disposition: (is the case still pending? Gi 7s Us f

has it been dismissed?; was relief granted?) __¢ [E e F C7 nwt el oe tH Eg
Reasons for dismissal, if dismissed: W/4

Result on appeal, if appealed: , 1b

 

F. ADMINISTRATIVE REMEDIES®
WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.
Is there a formal grievance procedure at the institution in which you are confined?

___ Yes___ No (check one) We

Did you exhaust administrative remedies?

___ Yes__ No (check one) M/ oe
Case 1:21-cv-02424-GPG Document 1 Filed 09/07/21 USDC Colorado Page 6 of 19

G. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space’ is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that '
additional paper. is attached and label the additional pages regarding relief as “G. REQUEST |

FOR RELIEF.” Fy t,t F Saks aE, Tie/, Gr Propel’
Zaterubnahtrl of Filak. Anal Ag alles POMS
C Dy e. UW Lee Its Q “g/L cue , WAC $
aod, ie Pid. ff Zs CA ‘h, Wee tao Too. Fie ts JE
Ni Om J 15 aM
Min Papusts THK Fiyeor Wile a P47 yy in
Fi let, Fremats yu spectF ced, Ww ji Wh £
EN Addvesecl oF tebe ple LIS owtt é go

H. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U:S.C. § 1621.

* Under Federal Rule of Civil Procedure 11, by signing below, I also certify to,the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying

‘existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Plaintiff's signature)

A f-hf,

(Date)

(Form Revised December 2017)
Case

1:21-cv-02424-GPG Documenti1 Filed 09/07/21 USDC Colorado Page 7 of 19

 

Dielerilars

 

 

[The (aly oF [x Sink, (hho,

 

 

2. The 6 Tidtcenl Aesticb Athirhys o ica,

 

 

5. The Weta Nickicca (Aes trict Leg Tale. fare t,

 

 

WY. THe C2 Sunth Faltce Depa AurA,

 

 

 

So Soh "SO Haley oP The (9 Sunba Llice Depp Aond

 

6. Dace. Phill of Pa (4 Tink Police Dyabouk,.

 

 

Z Dave Ene tw n§ of the Bow Gaaly Shacikls Ubi,

 

 

Tass cK ak the LIPO 2 Saks Bla Dake,

 

zp Colrevial Sigua) ot TAP S07 Hales,

 

 

YO | Lae Mentos Srybe wsso 46) ok Ce Vp ” ( ( Z

 

 

7 Cnllenul Ag e:AS pF ths Ute Sideci nl Dist ick Tasie levee,

 

 

 

Vx. Lb rowed Ager lb cers oF the (0 Swiks Police Dep Xmant,

 

 

EE Lekhandk) Dll rb

 

 

Le feud Stl. Te City oF CA Wa, Colora ho

 

 

AMM i085 LOl La [as,Do fe , LA Nat, Gly “Ado, S105 0

 

 

 

7H City Of (2 Nunta Tsp Miterpals My Zool L/As

 

 

heli 9 Under lik r oF State [bul Dw Lbs oFtieLp (,

 

 

fat tV¥t50 fy Ano VASPTEIE / Copact lies , 4 7 Tturs 2

 

 

 
Ca

He 1:21-cv-02424-GPG Document1 Filed 09/07/21 USDC Colorado Page 8of19 .

 

B_Dfodicks Glheinalecd Louk.

 

 

| Zhucl, Flaiatbls CUpiMs Hie,

 

 

Dfenelrwd 2, The Lot Nulraal Distach Ltheieys atlrce

 

 

Atl ss . 313 Sits fe Aiowke, C4 Sine, COlotooo SSO :

 

 

ThLe S6 Th Moltera | Athitreys o flice LS A Sate bor plas

 

 

Bail  Aeteu, Under Coles oF Stove Lew, Zn th offical ;

 

 

ye (VSS0O/ YL, Awel Iwolt Wed val Cayppct é v. , A e time of plac,

 

 

Tarutrh/s Clains Avtse.

 

 

Dekudant-3. The Lot > Selicra | Task Diug Force 7s 4. Stote

 

Alles. 318 Hide be Ca Sunha, Clothe | 3/050

 

Go ite pl rand Ageucr/ A ctl, (bole Cokes oF ET CAw/,

 

 

Zar ats 0 Flcsal, 5, MUiS21 yf, Iida Cypialy,

 

 

 

Lt A LMe at pA tcl, FuasAwlls (him A »

 

 

DikewlrA G Tie lt Jinha tea Depp Amsnh:

 

 

elds: OOl Cer Lib Lie rlde, Lol Crh, Cholaoe, 5/050

 

 

A Nhe (p VAX4 Bree DysaKavrk Zs A SK Eni art

 

 

Pry, gpactlng Eel ts City 07 (i Tht, Sth 2E loli,

 

 

' Aictlirs Lele Zaza (4us, L/S Zts octal,

 

 

 

Seely, piiracl. Ddiidun| CA Gflter boos, At Time of

 

; [aajrel, ¥ Leith S Clas. AS,

 

 

[Cehewdind. Sahu RY, “Haley of TH. lA Twa Palece

 

 

 
Cage 1:21-cv-02424-GPG Document 1 Filed 09/07/21 USDC Colorado Page 9 of 19

 

 

PH. Lele WS Tr besoadicrnl Catt

 

Diypartre

 

 

Addass: GO Coloth po Arte, Suk, Clotapy L050

 

 

 

Doh SD Hale Lips Actes Uweled (elo? oF State [hul,

 

 

Crppleyol By, ft4 7 Swaka VATE Denn buwX , Puch 55

 

 

Eb iwg Svecl Ip) His Obte2x4 [, PYpesviselyp And Lvolwtdval

 

 

Chi hel ty, , fom Acts of wre, Flak fFs CUAIAS Aythe Daun,

 

 

(22 bcded O: StceMeCall of fee Lr Sinks Fe lece Lesa Koad

 

 

Vceless GH. Coloth ne Brave C4 Sra, Coleiapa, 51250

 

Wie HEM As Hetin, Vaile Cer af. Stk Lae/,

 

 

Zajphped by Hee C1 Ska Bice VepeRunK, Pd 15

 

 

. Zz.

Rin, Sed £/ His aFcaal And, Ll Wile Chet ty,

 

 

fiom ets oF ial, Plgils Chins Frtse Frond,

 

 

. ZbirdiXT. L V/ @ Cpe tn/AS Or La "Bok Cult ert ffs olfice ]

 

 

Atlas: 1110060 #S Cas sons, @ ESV

 

 

wz Endcihs bias Actsnls Vrole/ lolol OF th Te (aw,

 

 

| WIFE Bale Swe An bts fcta | pool Lhudial

 

 

 

hf actly, ftom Acbs oF bhucl Fi tn {A es Tams Ata.

 

from.

 

 

Leak Lapa oF The Uh Deak. Felt” Depa hay

 

 

 
Cas¢ 1:21-cv-02424-GPG Document1 Filed 09/07/21 USDC Colorado Page 10 of 19

 

DP, Dalen i asohmabnd leak

 

 

 

(Allass; Gal Clorap. Ann Ca Sunita, Coloindo, Fl0SO

 

 

Loan Gck. ts Acts Wile (Lor of Sate (As,

 

,_ f , pf. r P 1 AY
Aad £5 Bokg Ned Ib HS HAM, Sper t3o/y , fool

 

 

ele vidiad pret) Crom Hts oF Chel. Fpl

 

 

(Thtms Arise Fon

 

 

Aldor F, Uybalowln Dypliisod) oF John SD- Hiky.

 

 

Able: 986 Gol Clo thu Ahan, LA Swat, Colerpoo , S050.

 

 

 

| kw) Spt iid A a Jp Wik 2. Live Ac tik,

 

(Lather Lolov oF State Fil Gull AA Lites Set a7

 

 

I Boa Fo Heth, | pucohe 2 yl Ue a, ZA And Zltrdaal G, ely,

 

 

At firme tate. Pass Ee Tims Hetse Frou ,

 

 

 

IG 2, Unk oil DupstvisokS) aE Ace Mall,

 

 

 

Lass: Gl (eh tho Leste, LA Saba, Colo tang , Gla50

 

 

Che nhotp/ Dpto) g€ Shee HleCall hh Aettg

 

Ludi Color a€ State () a rcd Are Lehr, Sureol

 

 

 

Lu Coeic offices | Specitsery, hued Trcthe/dval Cipicthies

 

At Pte cE Aah Fk Clo iw Ath Erm.

 

 

elo [1 Vik ahrn] AseodS of FY “of Juelteen tack

3c

 

 

7k. Force ,

 

 

 
 

Cag@ 1:21-cv-02424-GPG Document 1 Filed 09/07/21 USDC Colorado Page 11 of 19

 

“BE. Bhedaks Dikinmian (Cok:

 

 

. Vat ress“ SA3 Sheth fe Arene Os Wie Co le tho kl9 0 |

 

 

[nwt JAg hs 2F Ton L604 Noltizal Listerc bask

 

 

ae Lhe Leto Vrolt CleoP Ske Lies, Arcol

 

 

WA Bet ne dud Zy oe reL4 L ws ipa Ly, nt

 

 

 

4 Zlivval C2 (Apacs feos, At Tre, of bAitol. Wik. LES

 

 

Clyim$ Ate (fo,

 

MW Debwdewd 1d. Voleowe Aso folhcs oF ee C1 Sisko

 

 

; Cali. Legarkrnasd,

 

 

Hilla: GH (Ch 400 Aw, Lh Syl , AS £250

 

 

ZiLiawal Paes [Hees 0 Le, C2 Dicken Pola DysihowK

 

 

 

! A e/e Actins Vite lolol of State l, A a, A nod Ae Le IG

 

 

| Swed Li Worl ot hactal, Yat Vibols, L, pul Ledwith

 

 

Oroctkas, At fing of Lhe Hosdstts Clotms At&.

 

D. Stotemenb at (ins

 

 

Claim l. Fa lice

 

 

Dipgsarting facts: Dac Albeit bebun ty Gt ME, Lo Lhe

 

 

C247 2E Ch Wind, Counlh 3€ Thro, atk oF Coloctdlo, Thos

 

 

 

‘2 “ Hi: ley / Dyed Cre Twos , flaws dxth otar bak ried AceAs/. é :

 

 

 

 

lo LArcecss ok Pa la Sura Zi ltca. Deon Awa, Hh ds Jeeltee Drstrich-
 

age 1:21-cv-02424-GPG Document1 Filed 09/07/21 USDC Colorado Page 120f19 —

L2 Stike mud 66 Clams ue Z

 

 

 

' Aittetihey sa Mere ; Awd The Tit Svolteral Tack. force , Enustng My

 

 

Jl Woutiry ; Thiovy | by oF Coe cOLY@ Arol chheyp trv, tActsc S/ |

 

 

(Zrelvercl pnol tabercabeol 4A false Cathe ssfo J OF 4. Conf iolen) YA /

 

Zekecmink, Th Cutidabenl Iuhroak, Was Pacler Diress Ancel Viele

 

 

Tee Lr le wee. L Wh icobtc Ss, WAG Sntol AeraX Made hres hs Aral Hemises

 

 

Fe (ha. Crk danht [La forma, he Lacdvee. The Cropsrabicn/ orth

 

 

 

_ OE. Stk deeb fo fica Acteol ta) Cask Wt the CL LuJ

 

 

fab excnbs we Aw ‘Allesecl Ja le ~ OF Wh bot LCS Erom FuiA PE, LV

 

 

pach. Flabell Cas Lorlickd Ad Acoated At tshl,

 

Lite Large TU08 Dorived from Ls £5 “Save (Llegecl She ~

 

 

bt Hhrcotres F Phe CE, Susd Mek todd « tears EA:

 

 

TF cipated! ZA fe Cxcossr Le Drivilvemur ZL Cea. tHe CaM, fol

 

 

Miso Fide spirbeol DN Pe Squife cAn Zvuceal Za Ziidven.

 

 

 

Be Crime, , Std elton b./ Lue Za Aro ZXs, Flor ti fl

 

| Mises hha Veeloks Wig A Sf Yl a ST a, A io fred, [YC fralood

 

 

ZR Lala De Const Bierl of Me. [tbe Shs of Amick,

 

 

IZ ey biccly Flninkit le illesss , Thank Dartol Ages Ach oftsers Liew

 

 

 

leak te TEE Uh, Ville 07 Chacly Esteblishel Und

 

 

Bb fame of Plo Kx (IME, ©

 

 

 
@ 1:21-cv-02424-GPG Document1 Filed 09/07/21 USDC Colorado Page 13 of 19

D. strtomr 66 Cains Gat

 

 

(1ALm a) Zlleg bl XA ch And @tevre.

 

 

woe fue te

| Yano a Ive Facts ' Coban Libre Xcmmbe| if Fe Deity ie

 

 

aI AUS, Z.. The Cl 26 Cah, Cevaly oF Fa, State

 

 

. oe | me *

 

DF Coy nby, Sobw = Ail Aol Spee Mel], bene wviing ly

 

ae foc fa

 

A Chntthy Teyparrad Merete Ddwtts pad Whi/ouk

 

Agalrcisbians, bryath, Cra cutedl Faledgoods , Misty psuNabtons, fad

 

 

 

wee | ee | me - oa

SOC

Patil aanisstors, Ts Paslead tea BsVinte Mdogs tA

 

 

Ne nvted Fy Winub riders, te Bolte. live Cwesete Tahewh trond

 

 

 

Exssted, Crenbt ive hn Llestonl ot Fivbpble C4VSg.. 7h

 

are, Weis oales Z YAb VY fe £50, Ae Core sol Ti

 

w

 

LAU f Ar Micbrosa, Lhe kts Lacfievhiaky , Aik Ve

 

 

FAcrn Ty Lwvolty , whscl. nye. Fobabr tec! 2B, Lf tha faibl

 

 

Liter wpa. Le Plesse nin he y Lh Pearued af lteer lied

 

 

tely onl The Senvtl, Laiianh was. As Zs veal Wi thes oF

 

 

= 2 Thor Bur Bud (hia E, Bol St Sav Ca Saka. Sleeve,

 

 

Alb ity LW rh. Ther Lawcty cl VatAdb, Lael 2 AL

 

 

 

LaTolarel Febive. fy 7h HOE Ly, Shi SD Haley ,

 

Sc3e MeCl! tral athe Lickwrs Apuuds fol oars OF

 

 

 

 

 

 

NAeevczes Crs feol 45 Doferelanhs . Flax t ct Clatns
— Cag@ 1:21-cv-02424-GPG Document1 Filed 09/07/21 USDC Colorado Page 14 of 19

2 Habenoh ok (Mh.sus Con

 

 

pid Surcles La Zi lesa ( _tLeLe AL. ABs. Sted

 

 

 

eoss 0 « Aatowds oF Trg Lemnag lily Anol. SdwSACKEs sue,

 

peisecinai/obe| 4 pay Plo PLE Bak 4 LAwa ge te.

 

 

 

7
IWZAZEZ Eady, Ly Davoster 2 f Hrs TtUA oy And Setis

 

Z yey, Lilegall, Ly CvidinrsS ferther Ze he at Mews And,

 

 

Woods STs ad Lelberabe Et steal Fer fi a truth, aed

 

 

I ligh fs, Aysil, Flaias Ff Mlkeszes Who. Violate ve oF Wes. Te

 

 

fe St C 6th Anal [Yt Aananidna Ceekts Uided the (oakdbton]

 

 

OF We (pied Yikes a6 He2a_, PletAs lt Plhges Thad

 

 

fel iow & , Z, zd GW ier And Actnhs , x AURA oh. (hase

 

 

IA Thx Uelibec oL icky tiie Cia] acd,

 

 

A (ight a Ppt. 1 FE Wie he vu ad Acks —eunat

 

 

| Cat 3. Cibacatkson) An Cortera l no

 

 

LYyperbine bicbs :. Letules ./ Peo YoHus, LE call frsh ZO, .

 

 

|Z hail Hie Litas Ths CiS.0 of Crtere Mtol Awd Herbiowed

 

 

LIRS of Loon. isenl, ilhnlowid HK Patabt tlk, ton Lge

 

 

Floinit bbs Chhias Aisi la Toe Gly oF CA Sine, Zbav,

 

 

Toh TD Daley Bed. Spee HCl, Kowliogly Bel Wed

 

 

 

_ Fétlecd fo C welch, Llessibe, Aalel Lacumesd Sa Za fidaehil,

 

 

 
@ 1:21-cv-02424-GPG Document 1 Filed 09/07/21 USDC Colorado Page 15 of 19

Le Statmhot Carus (ont: |

 

 

 

| Zrferntee wally Al tMshornbel y Ene ne lis tw fio b/s tholotivg .

 

 

Le eweenlene chs (ro YLis 4 Ark f: Abie bod oF Evga ck Lotte “ Z

 

WE Z0E led Maciel! Bley wd Coskins, Lu Oe 2 FB ac

 

 

Mhenpts SLID el hes ¢ Labrie Pron, Auch _

 

 

We Zonta vs Ofk-t S, C, AUS A iors fl Canvicbron) , Aid |

 

 

 

— Tita fls Lote ad lonPrarace, leis AL Also Clorns

 

 

Hak Sitd eRe oF fice cS Les Teva bed! A Cramsint

 

 

Lives ttg pho) Arol Crmt Al Fretted tole 6 Lt th Loryoro at”

 

Fiwase, White 1/5 Vpolitile 0F Flatchile Yh, th,

 

v

 

Fd TYP Anacclasuly Ueplds [ilar 062 Vie fed Shs

 

 

Cost tf) 0 F forth - yd othurs Kae

 

 

Ae ud Aches cf Dupotenis Dhn_p Vedateon

 

 

 

Noe Cf acy CVb lid (Ge Ao Flot As hes Fitgh ts”

 

 

[At the Cine Dy lad TF let? Clete, ERO.

 

/ Maim J. Fravd Ln) Toe Leypispe 7 Dbeenis _

 

 

Sygate, Fads | Lhd feluutey © LMS Zo the City 0 ZCA

 

 

| Sinle, C46 adlo, Toh SD Hale, , LMA Oesrwas, THe

 

 

(elk. Ndlécal Diy, Taste acca, flied ZC Lach alasiel

 

 

: = / yy : = t . Z ft
Offic S/o genas OF Atel Lela, Afevvo,p Abtuxtes ; Lashom

 

 

 
Cage 1:21-cv-02424-GPG Document1 Filed 09/07/21 USDC Colorado Page 16 of 19

DL Sikenuh o€ Claims A, te

 

 

 

||ad Zitowtensg ly Clad Aud Trento Lie SZ iaeh

 

 

Copter Db a Feast Lapel, 44 A 4. Co Ftd al

 

Lytton Agcerstonb, turd ofberd Contess fon Wel

 

 

6. ZU, Granted Zi A Ebimuits or Liesl, V Thecot,

 

 

qr Veolebtond oe WV USCS LN Lali __ THe

 

 

Con wide i ul LS valk WIE, are a OTV0/ Lon ewery

 

 

Ard THaesat Une, Dy Lichange fe Fabexctbeal False

 

 

Teste mony Fuel Cosken tion] Lhitk The. ZiFadAbn

 

 

| Zaz isk LAS Lisle Lie $8, fool Vier The Zp.

 

 

OF Lives Pind Allozes fuller , tx Me Cenhrovdial

 

 

 

|_ZoArata® DIA WE Lil tg ly Ant (blents aly Zubr

 

Zae e had Aprauel, THAIS forel Vee ies Ue

 

 

 

lL iz ade By Mid fears Awd Pleads, Te Caarco pe

 

 

Zrluce £ bblse WEL oP abeviity %G tho CZ, wr ThA

 

Ae Porter a Vibe lbnee EE, Ke Cntiach Lgcoomanh,

 

 

 

LAL Zhe DQLLARLS Aro Acests fen nol (incocte d LF

 

 

llerBeca/ 7 Tea CZ, LAvs Lite Da CLE Wall ty

 

 

\"Fecone Adank, UFinidel, ile, Cizdouex Las aioe)

 

 

 

 

 

|| Feem Pee CL ASA isl tacl We D7 itis tod Ags s
— Cage

2 1:21-cv-02424-GPG Document1 Filed 09/07/21 USDC Colorado Page 17 of 19

D SHtekud oe haus CA.

 

 

 

! Eikn] Thad The Evthonee WAGAAG Sd pak Avel 0 Hicecs

 

 

Ae, F3Lo,nkel, y toed Latdaaly, Wrrlteed Pleco noltce

 

2 Favip tanh, ek LAS 0b of Df 6b Late, Whe 7 Srvicondh,

 

 

 

CAAA Boke, Cn nay Zé FAL lish) Plewserjial

 

 

4 Le lies oC Css Ly (he athiacs Avol Fonds Attempt

 

Ss Coaal Phot 7 fabsicattve Et Avdd leak Aittas top tion.

 

 

TR Contech 74.56 lies Ew gngrd) Ls) by 44d Fegend: 5 Avedl

 

 

 

; DEAD, hias Me t ors acd, , At Te Thor 60 ee

 

fentcbtonl, TF loil3 F Filleges tink Tass Abs Bij DCA

 

 

 

A 0S. Ana offracs Wh/e. Viele tev oF Tes Se, Ste

 

 

CA [ Artelonaie (ills Luke Tha Caiest heel

 

 

at Ta LythS thes OF Americ, Dar) Hbsktorteel Apants

 

: fir 200 0005 hou) Tha ass Acts Lee Volebiows

 

 

iz Cleacly BS tpblislecd [tut Bal Vedat. gE FU sll

 

 

 

| Ze4es, 22 Bina DEA pel. Pleated: Clhius Firsia..

 

ChetimnD. fe tile 4 Alovyere ly Vato Arnel Wile cv be.

 

 

Te. City Jt CA Taka, Zlib, Leno Yack , Aa

 

 

 

DS acl, S Lh 0X bhi Active Ab Lhe Bohos bof ;

 

Tle ls S30 PED yaad , Lhe Cityek UA Ova Purelvdein,

 

 

 

 
Cage 1:21-cv-02424-GPG Document 1 .Filed 09/07/21 USDC Colorado Page 18 of 19

D.Strbemdsol Chen (at.

 

 

Fiaevisraly Ark Widely Lashed to Aetiosbely (Ai, Dujer vise, ,

 

 

 

| Aad hs SE Lp Ite Theil Erpplayes Aud who oltaiales ‘ Jhtd.

 

|Z, CMiewed Fates , WIP Ai’ LE: 210 MY bri Lip. yp Bod A

 

|

 

Z Yer [iat / Aky, Lo Case Tad Petr Sitaliahes

 

 

|g Liplsi 2 the Uk Soha Fils Lynas Todt

 

 

Jie. Cty of C2 Svoka,, folbired Are Albird ti

 

 

 

|(Feteres ZZ cbice, Precepyes, Avo (vst s Fila btug

 

 

A=. / . yy 1 fo i i
Zo -oainht kbs: Chatms Mav hte Zh louvghopd HLS langle td ;

 

|\7#e Cat - oF L Ada, Pro K, dal thor Ticket!

 

 

Sy Sei oF Lee Ca Sinko Folie Lypadmu An Hota

 

 

for fix Wer | Ppwngamans of Gpecablunss, tp Le ante

 

 

Whig OF Lf Cif layors , Prolab tive Tu fhe Pa lictes,

 

 

Foz we bCa, fol Foca Bure Abid Uh Cosi. Tak late Debperclindbes

 

 

Be Hescsp lovee, ZE Cat hod nbs Jeb Ca. tary a

 

 

| Zhe 7, LAT IG Taal tactic. oF Zts Horsczpol ks

 

 

ile or Costs. Tipp Wick. fod Loeb LA: Giticep to LY

 

 

the LDCS Li Zt Crider Aortic fron (Ua Lileoal

 

 

Searches , Zuel’ He Llu! PE Ahecelwe bes Alettons bo e

 

 

 

eaiary PB Estab lish Puescipal Zs Bey And Ce Ton :

 

 

 
Cag@ 1:21-cv-02424-GPG Document 1 ied 09/07/21 USDC Colorado Page 19 of 19

D Hhnahor ams (ot

 

 

Aalatwvg | Other Tukabvnd Diper Vrs018 OE Sho VO “Haley,

 

 

 

i bod Sher Hell, Led Awl Amads ve dby 1 use

 

Loeb err QWAPSLL IS Ateiuably 2 Dcassed Tus Bakes,

 

 

 

Zz Lind lw Their “Zed sTegacts ve ics ZL Le St flicedy -.

 

 

 

' EAT Legal: Loiiarls ar. Z As Lepadbetewd IZ dl

 

 

a Linctres Talatins .. The City EAS we Avil ots Sic

 

: WIS6 IS oF fhe lp Waka Bex Depwihnead Live Lelihow Ely

 

 

Bech Fig klassle, Ziltflareim Ze the Cousttt krona | Vealabrius

 

 

 

Ze Phen ttecdiutke s Vd the Gat! ood) AcTast0/ 0

 

tA Haeesjalily Axil Lf Mpewisots At The Tio GL.

 

 

Ly Teh Pcdil Clarms. FLT SL Shih Vente fpally yf

 

 

Bul G5 Sypaciisel fies Winb 3d Acts Whe.

 

 

UEiloki, 2 Clady Ctiblehed Ciel ab tee Pte

 

 

Lal LlotX fF s lib Ai rise from , thipcl.

 

 

| Veoh Lendl 1, TE, 5h, OM, pao] Aitodoa 3

 

 

© edhe Zaclec Ha Castileod OF te ed Sikes

 

 

Of Hilarie,

 

 

 

 

 

 

 

 
